DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Heather Larson on 12/15/2020.
The application has been amended as follows: 

3. (Currently Amended) The tension apparatus of claim 1, wherein the tension apparatus is further configured to fit at least partially within the needle.
5. (Currently Amended) The tension apparatus of claim 1, wherein the two or more arms are configured to bend so that during retraction of the tension apparatus within the needle, the two or more arms are distal to the elongated portion.  
6. (Currently Amended) The tension apparatus of claim 1, wherein the tension apparatus is further configured so that when positioned at least partially within the needle that punctures a first tissue, the two or more arms can extend out of the single needle aperture of the needle distal to the first tissue and suctionally attach to a second tissue distal to the first tissue under vacuum.  
9. (Currently Amended) The tension apparatus of claim 1, comprising part of a system for suctionally engaging and stabilizing tissue, the system further comprising: 
the needle configured to at least partially enclose the tension apparatus.


Election/Restrictions

Claims 1, 3, 5-10 are allowable. The restriction requirement Group I (tension apparatus) & Group II (method of using a tension apparatus) , as set forth in the Office action mailed on 08/26/19 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 08/26/2019 is fully withdrawn.  Claims 11-16, directed to Group II (method of using a tension apparatus) is no longer withdrawn from consideration because the claims 11-16 require all the limitations of an allowable claim.
 In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1, 3, 5-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims in this application have been allowed because the prior art of record fails to disclose either single or in combination the claimed a tension apparatus and a method of using the tension apparatus including: a head portion comprising two or more arms deployed perpendicular to the elongated portion, wherein the two or more 
The closet prior art of record is Hoffman (US 2014/0276051), Gunday et al. (US 9,629,979), however these references do not disclose the device as claimed or described above.
Hoffman fails to disclose that the head portion 2020 comprising two or more arms 2040 deployed perpendicular to the elongated portion.  It is noted that the arms 2040 being curved but not in perpendicular to the elongate portion 2030.
Gunday discloses an elongated portion 209/311, a head portion 202/302; two or more arms 204/304a-304b deployed perpendicular to the elongated portion.  However, Gunday fails to disclose that the elongated portion and the head portion comprising two or more arms of the tension apparatus, are all extending out of a single needle apparatus of a needle. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228.  The examiner can normally be reached on M-F 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Quynh-Nhu H. Vu/
Quynh-Nhu H Vu
Primary Examiner, Art Unit 3783